Order of the County Court, Nassau County, dated August 12,1966, reversed, on the law, and matter remitted to the Supreme Court, Nassau County, for disposition. No questions of fact have been considered on this appeal. In our opinion this is a proceeding pursuant to CPLR article 78, which the County Court had no jurisdiction to entertain. It is remitted with directions to the Supreme Court to join or permit joinder of such party or parties as may be necessary for appropriate relief (cf. People v. Nagler, 21 A D 2d 490). We have considered only the procedural question and pass upon no other issue. Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.